IN THE SUPREME COURT OF THE STATE OF NEVADA


                     ALI KIA, M.D.; AND NEVADA                               No. 83357
                     HOSPITALIST GROUP, LLP,
                     Petitioners,
                     VS .

                     THE EIGHTH JUDICIAL DISTRICT                                FILE
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF                                    MAY 1 3 2022
                     CLARK; AND THE HONORABLE                                 ELIZABETH A. BROWN
                                                                            CLERK OF SUPRO4E COURT
                     JASMIN D. LILLY-SPELLS, DISTRICT
                                                                            BY
                     JUDGE,                                                      DEPUTCLERK

                     Respondents,
                     FRANK J. DELEE, M.D.; FRANK J.
                     DELEE M.D., P.C.; AND SUNRISE
                     HOSPITAL AND MEDICAL CENTER,
                     LLC; AND CHOLOE GREEN,
                     Real Parties in Interest.

                                           ORDER DENYING PETITION

                                  This is an original petition for a writ of mandamus challenging
                     a district court order denying a motion to dismiss in a medical malpractice
                     action.
                                  Having considered the petition and its supporting
                     documentation, we are not persuaded that our extraordinary and
                     discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
                     Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (stating that the party
                     seeking writ relief bears the burden of showing such relief is warranted);
                     Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                     (1991) (recognizing that writ relief is an extraordinary remedy and that this
                     court has sole discretion in determining whether to entertain a writ
                     petition). Specifically, we generally decline to exercise our discretion to
SUPREME COURT
        OF
     NEVADA

(0) 1947A    atga.
                                                                                       QV-152,43
                grant writ petitions challenging orders denying motions to dismiss, and we
                are not convinced any of the exceptions apply in this case. See Chur v.
                Eighth Judicial Dist. Court, 136 Nev. 68, 70, 458 P.3d 336, 339 (2020)
                (discussing the exceptions to the general rule). We therefore
                            ORDER the petition DENIED.




                                                   Hardesty •


                                                              Al4CA-0               J.
                                                   Stiglich


                                                                                ,
                                                   Herndon




                cc:   Hon. Jasmin D. Lilly-Spells, District Judge
                      Hon. Linda M. Bell, Chief Judge
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Collinson, Daehnke, Inlow & Greco
                      Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                      Law Office of Daniel Marks
                      Hall Prangle & Schoonveld, LLC/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVAOA                                          2
(U) I947A